Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 05/02/2019. In virtue of this communication, claims 1-17 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 and 15 state the functional members is a physical indicator for providing time information, and “the controller connected to the physical indicator is a movement.” (Emphasis added). It is unclear what is meant by the physical indicator is a movement. 

Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 9 and 16 recite the limitation "…the housing and the transparent top cover defining the receiving room" (Emphasis added). There is insufficient antecedent basis for this limitation in the claim. Please simply change “the receiving room” to “a receiving room” to properly introduce the limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (US 2016/0018872 A1). 

 	Regarding Claim 10 Tu teaches the limitations "A wearable device, comprising: a processor; a wireless communication module coupled to the processor, configured to implement wireless communication with an external device; (see abstract and fig. 2a and par. 0042); 
a functional module coupled to the processor, the functional module comprising a plurality of controllers and a plurality of functional members, the controllers correspondingly connected to the functional members, each of the functional members configured to carry out at least one function; (see fig. 2a (204) and (208) and par. 0044 and 0046, where applications processors control functions of the watch: “For example, processor 204 can execute an operating system as well as various application programs specific to particular tasks (e.g., displaying the time, presenting information to the user, obtaining information from the user, communicating with a paired device, etc.).”);

wherein based on the activity level, the processor enables or disables the wireless communication module and/or at least one of the functional members of the functional module, and wherein the processor commands the controllers correspondingly connected to the functional members to enable or disable the functional members" (see fig. 1a, 1b and par. 0035 and 0041, where based on gesture detection the processor enables or disables functions and applications of the wearable).

	Claims 1-3 and 17 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 11 Tu teaches the limitations "The wearable device according to claim 10, wherein the user activity monitor comprises a user motion sensor which is selected from a group consisting of a gravity sensor (G-sensor), an accelerometer, an inertial sensor, and a gyroscope sensor" (see fig. 2A (210) and (212)) and par. 0042, showing both gyroscope and accelerometer). 

 	Claim 4 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

Claim 12 Tu teaches the limitations "The wearable device according to claim 10, wherein the wireless communication module is selected from a group consisting of a Bluetooth communication module, a near field communication (NFC) module, and a radio frequency identification (RFID) communication module" (see par. 0057). 

 	Claim 5 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 13 Tu teaches the limitations "The wearable device according to claim 10, wherein the functional members of the functional module comprise a sensor which is selected from a group consisting of a magnetometer, an accelerometer, and a gyroscope" (see fig. 2A (210) and (212)). 

 	Claim 6 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 14 Tu teaches the limitations "The wearable device according to claim 10, wherein the functional members of the functional module comprise a backlight module of a display, and the controller connected to the backlight module is a backlight controller" (see par. 0185, where the wearable user interface adjusts the lighting (i.e. backlight) of the wearable based on activity).  

 	Claim 7 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 15 Tu teaches the limitations "The wearable device according to claim 10, wherein the functional members of the functional module comprise a physical indicator for providing time information, and the controller connected to the physical indicator is a movement" (see fig. 3, 

 	Claim 8 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tu as applied to claims 1 and 10 respectfully above, and further in view of Chiu (US 2017/0220121 A1). 

 	Regarding Claim 16 Tu teaches the limitations "The wearable device according to claim 10, but does not explicitly disclose “wherein the wearable device is a wristwatch which comprises: 
a housing exposing an opening at a side thereof; a transparent top cover, covering the exposed opening on the housing, the housing and the transparent top cover defining the receiving room; a dial, disposed in the receiving room; 
a plurality of physical scales, forming on a face of the dial facing the transparent top cover; at least one physical indicator, located between the dial and the transparent top cover; and a movement, 
	In the same field of endeavor Chiu discloses a watch with housing with opening, clear top, dial, physical scales and an indicator (see fig. 1 and 2 and par. 0005 and 0026-0027). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include typical features of a watch as taught by Chiu in the system of Tu, in order to simplify the user’s view of time from the wearable providing a traditional watch (see par. 0003).  

 	Claim 9 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.














Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648